99 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lydia Mary MORAN, Plaintiff-Appellant,v.COUNTY OF TULARE, DEPARTMENT OF HEALTH SERVICES, Defendant-Appellee.
No. 95-16367.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Oct. 25, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Lydia Mary Moran appeals pro se the district court's order granting defendant's motion to enforce the settlement agreement.  We have jurisdiction pursuant to the collateral order doctrine,  see Richardson-Merrell, Inc. v. Koller, 472 U.S. 424, 431 (1985), and we reverse.


3
After a de novo review of the settlement agreement,  see Davies v. Grossmont Union High School Dist., 930 F.2d 1390, 1394 (9th Cir.), cert. denied, 501 U.S. 1252 (1991), we conclude that the language of paragraph 9 of the settlement agreement is clear and unambiguous.  It does not imply that, before Moran can be reinstated, Moran must submit to a psychological examination to determine if she is fit to return to work.  Accordingly, we reverse the district court's order granting defendant's motion to enforce the settlement agreement.


4
REVERSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Moran's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3